UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 2)* Lantronix, Inc. (Name of Issuer) Common Stock, $0.0001 par value per share (Title of Class of Securities) 516548 10 4 (CUSIP Number) TL Investment GmbH Waldehoernlestrasse 18 Tuebingen D-72072, Germany Attention: Manfred Rubin Schwarz Telephone: 07071 703-770 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 12, 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition which is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. x Note:Schedulesfiled in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to a subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 CUSIP No. 516548 10 4 1. Name of Reporting Person.SS or I.R.S. Identification No. of above person. TL Investment GmbH 2. Check the Appropriate Box if a Member of a Group (a)o (b)o 3. SEC Use Only 4. Source of FundsWC 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items2(d) or 2(e)o 6. Citizenship or Place of Organization:Germany Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power23,672,203 8. Shared Voting Power0 9. Sole Dispositive Power23,672,203 10. Shared Dispositive Power0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 23,672,203 12. Check Box if the Aggregate Amount in Row (11) Excludes Certain Shareso 13. Percent of Class Represented by Amount in Row (11) 39.1% 14. Type of Reporting Person IV 2 CUSIP No. 516548 10 4 1. Name of Reporting Person.SS or I.R.S. Identification No. of above person. Bernhard Bruscha 2. Check the Appropriate Box if a Member of a Group (a)o (b)o 3. SEC Use Only 4. Source of FundsNA 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items2(d) or 2(e)o 6. Citizenship or Place of Organization:Germany Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power23,672,203 8. Shared Voting Power0 9. Sole Dispositive Power23,672,203 10. Shared Dispositive Power0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 23,730,315 (1) 12. Check Box if the Aggregate Amount in Row (11) Excludes Certain Shareso 13. Percent of Class Represented by Amount in Row (11) 39.2% 14. Type of Reporting Person IN (1)Includes 58,112 shares of Common Stock which may be acquired by Bernhard Bruscha exercisable within 60 days of June 12, 2009, upon the exercise of stock options. 3 Item1.Security and Issuer The class of equity securities to which this Schedule13D relates is the Common Stock, $0.0001 par value per share (the “Shares”), of Lantronix, Inc., a Delaware corporation (the “Issuer”), with its principal executive offices at 15353 Barranca Parkway, Irvine, California 92618. Item2.Identity and Background (a) The Statement is filed by TL Investment GmbH, a limited liability company formed under the laws of Germany (“TL Investment”), and Bernhard Bruscha, a citizen of Germany (collectively, the “Reporting Persons”).The Reporting Persons are making this single, joint filing because they may be deemed to constitute a “group” within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), although neither the fact of this joint filing nor anything contained herein shall be deemed an admission by any Reporting Person that such a “group” exists. The agreement among the Reporting Persons to file jointly (the “Joint Filing Agreement”) is attached hereto as Exhibit 1. Each Reporting Person disclaims beneficial ownership of all shares of Common Stock, other than those reported herein as being owned by it. (b) The principal business address of each of the Reporting Persons is Waldehoernlestrasse 18, Tuebingen D-72072, Germany. (c) TL Investment is primarily engaged in the business of providing venture capital financing and technology assistance to worldwide technology-oriented companies.Mr. Bruscha, as the sole member of TL Investment, is in a position to indirectly determine the investment and voting decisions made by each of the Reporting Persons. Set forth on ScheduleA hereto is (i)the name and citizenship of each of the executive officers of TL Investment, (ii)the business address of each such person, and (iii)the present principal occupation of each such person. (d) During the last five years, none of the Reporting Persons, nor, to the best of the Reporting Persons’ knowledge, any person named on ScheduleA hereto, has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, none of the Reporting Persons, nor, to the best of the Reporting Persons’ knowledge, any person named on ScheduleA hereto, was a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) See Schedule A hereto. Item3.
